Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered October 26, 2010, which, insofar as appealed from as limited by the briefs, denied defendant’s motion for summary judgment dismissing the complaint, reversed, on the law, without costs, and the motion granted.
The infant plaintiff, who was sitting on a rug in her second grade classroom, was injured when her classmate who was writing on a nearby chalkboard stepped back and fell on top of her. Defendant New York City Department of Education moved for summary judgment and the motion court denied the motion, finding issues of fact as to whether defendant created a hazardous condition and whether there was adequate supervision.
“Schools are under a duty to adequately supervise the students in their charge and they will be held liable for forseeable injuries proximately related to the absence of adequate supervision” (Mirand v City of New York, 84 NY2d 44, 49 [1994]). Nevertheless, they “are not insurers of safety” and “are not to be held liable ‘for every thoughtless or careless act by which one pupil may injure another’ ” (id.). Here, the classmate’s spontaneous act of stepping backwards from a chalkboard and falling is an example of such a thoughtless or careless act that could not have been prevented by reasonable supervision (see e.g. Lizardo v Board of Educ. of the City of N.Y., 77 AD3d 437 [2010]). Concur — Friedman, DeGrasse and Richter, JJ.